Title: To John Adams from François Adriaan Van der Kemp, 7 April 1806
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 7 apr. 1806

An indisposition of a week–occasioned bÿ a severe cold–with the unavoidable transactions of familÿ concerns, compelled, me to delaÿ an answer to your Lett. with which your kindness has again favoured me. I restored myself to health–in taking a liberal portion of veal—cotelets—and a free draught of generous wine for mÿ supper–two nights after another–and now I enjoÿ, as well as ever–health and contentment–now I feel the pleasure–of perusing your instructive lines; It lessens however mÿ delight Sir!–that I feel mÿ inability to make anÿ suitable return—I know–you will not consider this as a valid argument, to withold your favours–and upon this belief, I continue–throwing mÿself upon your generosity.
I was just arrived at Hortet. Ep. ii. 53–when I received your Letter of Febr. 20—Whÿ did you not favour me with your explanation of this place, as you did with that of Livÿ—I took the Afra Avis for the Poule Pintade–our Guinea-hen–common in Africa–on European tables–as you know–a sumtuous dish–at least in Holland–and France where onlÿ found in the Menageries—If I am mistaken–learn me better—
Alas poor tottering Europe—Austria annihilated–Italy under the Despot’s yoke–Mushroom Kings plundering their subjects to still the all devouring rapacity of a Corse—I am not indeed without apprehension for Old–England—Duckworth’s victory–with Baird’s and Popham’s conquest of the cape are palliatives indeed–but they cannot be safe—as long one man of war is left to French—I have not the remotest doubt, or Napoleon’s gigantic Empire must crumble in pieces—even if he does not fall a victim to insulted humanity—but mÿ only apprehension is–that England shall sink under its taxes–before that spell shall be broken. Shall we not paÿ a part in the expenses of this warlike dance? Theÿ would have listened–they would have followed–advices, similar to those, you mentioned–had the Leaders been virtuous–and aimed at the good of their countrÿ alone. What American dares to lift up his eyes in Europe, without a blush–when he reads there our broils–our civil warfare! more than Calender struts now forward with gigantic steps–he may kick the idol from his broken chair–but it will not save your dear countrÿ—As long as that general infatuation continues–it is all in vain–No Adams–no Washington—They both combined could not save a devoted countrÿ–when it will not listen to their lessons–not listen to correction–and are scoffing the examples–proposed to prevent–or avert a while at least their destruction. They are in the rich man of the Gospel’s situation–corruption has spread I fear much faster in a dozen years thro the continent–than during the whole preceding time of existence—Then it was confined within the large mercantile  cities–now it crept in the Laborers cot; and what shadow of republicanism can be preserved, when vice is once enthroned?
One of my correspondents–who opposed Washington’s–and Adams’ administration–and supported men and measures, whom his heart must have abhorred, wrote me this remarkable Period–“unfortunately few Republicks are proof against corruption, and the intrigues of vicious citisens. It is true, that these operate also in other forms of government, but with less fatal effects than in Republics–because they influence the sovereign principally–and the intervention of a good Prince often restores the state to health and vigour. But where the People alone is Sovereign, if theÿ once give themselves up to vicious men, who found their hopes of power upon the corruption of the People, nothing but some violent convulsion can save the Republic from destruction. May heaven avert these evils from us, tho there are not wanting some, who are urging everÿ nerve to introduce them: at what a dire price has that man bought wisdom”
Our state is a sad example of contending factions—The fall of the Livingston and Lansing’s family is sworn bÿ the virulent Democrats–and many of them, now undeserved–feel actuallÿ, what is persecution–their sins fall upon their head–and they are punished by those, whom theÿ lifted up from the dirt.—Enough of Politics!
from where came the original Lett in the Port-Folio in 1804–was it with your consent?
Is Th. Parsons really so eminent, to deserve that rank, in which he parades in the Port-folio? I thought King and Gorham had been the Massachusett’s members for the convention–how can it be attributed to Him (vol. IV. N. 45) or was he perhaps in the state convention?
I can not say, if he have been more shocked at the crude and outrageous flatterÿ of Murraÿ, of the President’s greediness to swallow this coarse bait: a Amsterdamsel Burgemaster–stunned and vexed–by such a groveling–to take the seat of honor at his own table–vociferating–it did become him alone–replied only I am Burgemaster–my friend! wherever I sit! the man, that can feast upon such a bauble, must neither pride himself much–upon the dignity of his character–and foster but indifferent notions of his elevated station.
One of the ci-devant Directors of Holland writes me–our government is now Monarchical–but in the lands of Schimmelpennink is it, what it is commonly under a good Prince—To me it is doubtful if this is a blessing–the good Being depend too much upon one or a few.—Would Schim–become a Washington! would it be allowed him by the Political circumstances of Europe. I fear, neither will be. Peace maÿ be renewed–but it shall be a patched one–till a balance can be restored in Europe–or–if that is unfeasable–till all have bowed to one.
You can not be displeased with me–that I touch once more the same string. I do not know–your Memoirs might renew disagreable feelings–but would all these not be overpowered bÿ the delightful sensations–arising from the consciousness of the rectitude of your heart–from the approbation of your conscience and your God—O Adams! If you scorn to bestow such an undeserved favour on a Countrÿ, which hath paid your services with ingratitude–but which nevertheless you will love with tenderness till your last breath, whÿ then should you bereave your darling children of such a treasure of instruction, which you have in your power–suppose even–you confined yourselves to your Embassies and administration:–you know perfectly well, that then  Eugene’s and Marlborough’s are born against one Reverning or van Beuningen, and that it is more difficult to create the latter—Consider then once more the subject–before you abandon it for ever. Woud you not have rejoiced–in having been the heir of one single vol.–of Sully–of one single book of Thuanus or Montesquieu? It can thus be no objection–that you can not accomplish the task, I should not urge mÿ petition–did I respect you less–and had I not formed a higher idea of the virtues of your heart than of the eminent qualities of your mind–I woud have ceased to importune you with mÿ Letters–the instant you became our chief magistrate but–God be praised! the Embassader–the President–the private citisen is the same John Adams.
I expect everÿ daÿ Books from our friend Luzac–he has been some months, that he had no use of his eÿes–but recovers slowly. He is again reestablished in the Professoral chair–and had prepared a new cursus on the Roman antiquities, in so far the Laws can be explained bÿ them. He will do yet more good. Overladen this instant with European correspondence, I can only recommend me to your continued remembrance–and remain–your obliged friend
Fr. Ad. vanderkemp